         Case: 1:19-cv-02519-JG Doc #: 25 Filed: 05/08/20 1 of 2. PageID #: 193



                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


LEONARD MAZZOLA,                                      Case No. 1:19-CV-02519
                      Plaintiff,
                                                      Judge James S. Gwin
   vs.
ANTHONY TOGLIATTI, et al.                            Magistrate Judge David A. Ruiz

                      Defendants.

                            NOTICE OF WITHDRAWAL OF COUNSEL

         Under N.D. Ohio L.R. 83.9, Ashlie Case Sletvold respectfully gives notice of her

withdrawal as counsel for Plaintiff Leonard Mazzola. She is departing from the Chandra Law Firm

LLC to become the managing partner of Peiffer Wolf Carr Kane & Conway, APLC’s Cleveland

office. Subodh Chandra, Jessica S. Savoie, and Brian Bardwell will continue to represent Plaintiff

following Ms. Sletvold’s withdrawal. Mr. Chandra will serve as lead counsel. Plaintiff consents to

her withdrawal and requests that the Court direct the Clerk to remove Ms. Sletvold from the

CM/ECF list in this matter.




                                           Page 1 of 2
      Case: 1:19-cv-02519-JG Doc #: 25 Filed: 05/08/20 2 of 2. PageID #: 194



Dated: May 8, 2020                       Respectfully submitted,

                                         /s/Ashlie Case Sletvold
                                         Ashlie Case Sletvold (0079477)
                                         Subodh Chandra (0069233)
                                         Jessica S. Savoie (LA33378)1
                                         Brian Bardwell (0098423)
                                         THE CHANDRA LAW FIRM LLC
                                         The Chandra Law Building
                                         1265 West Sixth Street, Suite 400
                                         Cleveland, Ohio 44113
                                         216.578.1700 (p) / 216.578.1800 (f)
                                         Ashlie.Sletvold@ChandraLaw.com
                                         Subodh.Chandra@ChandraLaw.com
                                         Jessica.Savoie@ChandraLaw.com
                                         Brian.Bardwell@ChandraLaw.com

                                         Attorneys for Plaintiff Leonard Mazzola




1Ms. Savoie is admitted to practice in this Court. She is licensed to practice in Louisiana and
certified to practice pending admission in Ohio. (Practice temporarily authorized pending
admission under Gov. Bar R. I., Sec. 19. Ohio Attorney Registration No. 0099330).

                                          Page 2 of 2
